Citation Nr: 1753318	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-07 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a left shin disability.

2. Entitlement to service connection for a right shin disability.

3. Entitlement to service connection for a left knee disability, to include as secondary to a left shin disability. 

4. Entitlement to service connection for a right knee disability, to include as secondary to a right shin disability. 

5. Entitlement to service connection for a low back disability.

6. Entitlement to service connection for residuals of a traumatic brain injury (TBI).

7. Entitlement to service connection for a sleep disorder, to include as secondary to a traumatic brain injury.

8. Entitlement to service connection for diabetes mellitus, with symptoms of poor vision.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1984 to November 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In March 2017, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development of the claims is necessary.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran provide any service treatment records he possesses or identify and secure any relevant private medical records that are not in the claims file. If the Veteran identifies private records, following the securing of the appropriate waivers, make all appropriate attempts to locate such records and to associate them with the claims file. If the Veteran has no further evidence to submit, or, if after exhaustive efforts have been made, no records can be identified, so annotate the record.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Request medical records and determinations from the Social Security Administration (SSA) for disability benefits related to the claimed disabilities. See VBMS entry dated November 8, 2013 titled "Medical Treatment Record - Non-Government Facility." 

4. Schedule the Veteran for an appropriate VA examination, consistent with VA rating protocols, to determine the nature and etiology of the Veteran's bilateral shin, bilateral knee, low back, TBI, sleep, and diabetes mellitus disabilities. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner(s). All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. A complete explanation should be given for all opinions and conclusions rendered.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner(s) should provide the following opinions:

Were any of the Veteran's claimed disabilities incurred in service or caused by an in-service injury, event or illness?

The examiner must review the entire record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

* February 1987 complaint of knee pain. The Veteran was assessed with a probable meniscus contusion. See VBMS entry dated December 4, 2014, titled "STR - Medical," page 68. 

* March 1987 report of an injury to the Veteran's shins when a set of heavy weights fell on his legs. See id. at pages 69, 65, 60.

* January 1985 report of a head injury with a beer stein following a fight. See id. at pages 90, 36, 13, 53.

* March 2017 statement from the Veteran's private physician noting that the Veteran's intervertebral disk injury with myelopathy "began with an accident in the military in 1987." See VBMS entry dated March 14, 2017, titled "Medical Treatment Record - Non-Government Facility."

A thorough explanation must be provided for the opinions rendered. If the examiner(s) cannot provide the requested opinions without resorting to speculation, s/he should expressly indicate this and provide supporting rationale as to why the opinions cannot be made without resorting to speculation. 

THE EXAMINER(S) IS/ARE ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THE EXAMINATION/OPINION SUFFICIENT.

5. Then, review the VA examiners' report(s) to ensure that he or she adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If the report(s) is (are) deficient in this regard, return the case to the VA examiner for further review and discussion.

6. Following the review and any additional development deemed necessary, re-adjudicate the claims. Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).




